Exhibit 10.2

STOCK APPRECIATION RIGHT GRANT AGREEMENT

2007 Stock Appreciation Right Plan

LeCroy Corporation (the “Company”), a Delaware corporation and Grantee agree to
this Stock Appreciation Right Grant Agreement (the “Agreement”).

Company hereby grants to Grantee the stock appreciation right (the “Stock
Appreciation Right”) as follows:

 

Grantee:

      

 

Grant Date:

      

 

Vesting Commencement Date:       

 

Exercise Price:   $       per share

 

Number of Shares:   $       shares of Common Stock

Date Exercisable: The Stock Appreciation Right shall become exercisable upon the
vesting dates set forth herein.

1. Relationship to SAR Plan. The Stock Appreciation Right is granted pursuant to
the Company’s 2007 Stock Appreciation Right Plan, as amended and/or restated
from time to time (the “SAR Plan”), and is in all respects subject to the terms
and conditions of the SAR Plan, a copy of which has been provided to the Grantee
(the receipt of which the Grantee hereby acknowledges). Capitalized terms used
and not otherwise defined in this Agreement are used as defined in the SAR Plan,
which such plan is hereby incorporated into this Agreement by this reference.
The Grantee hereby accepts the Stock Appreciation Right subject to all the terms
and provisions of the SAR Plan (including without limitation provisions relating
to expiration and termination of the Stock Appreciation Right and adjustment of
the Stock Appreciation Right). The Grantee further agrees that all decisions
under and interpretations of the SAR Plan by the Company will be final, binding,
and conclusive upon the Grantee and his or her successors, permitted assigns,
heirs, and legal representatives.

2. Vesting, Exercising and Expiration Dates. The Stock Appreciation Right shall
vest in a series of 4 equal yearly installments on each anniversary date of the
Vesting Commencement Date, 25% to vest on the first anniversary, 25% to vest on
the second anniversary, 25% to vest on the third anniversary and the final 25%
to vest on the fourth anniversary (each date a “Vest Date” and each vested
installment amount a “Stock Appreciation Right Installment”). The applicable
Stock Appreciate Right Installment will vest and become exercisable only if
Grantee is employed by the Company or Subsidiary on the applicable Vest Date.
Subject to paragraph 3 below, the Stock Appreciation Right Installment will
remain exercisable until the fourth anniversary of the applicable Vest Date
(each an “Expiration Date”), provided, in each case, that the Grantee is
employed by the Company or Subsidiary on such applicable Expiration Date. Upon
each applicable Expiration Date, the applicable Stock Appreciation Right
Installment that has not been exercised by Participant shall expire. The
installments that become exercisable shall not accumulate for any reason,
including to remain exercisable.



--------------------------------------------------------------------------------

The following table sets forth the Vest Date, number of shares in each Stock
Appreciation Right Installment and the Expiration Date:

 

Vest Date

  

Number (or Percentage) of Stock Appreciation
Right Installment

  

Expiration Date

August     , 2008

   25%    August     , 2012

August     , 2009

   25%    August     , 2013

August     , 2010

   25%    August     , 2014

August     , 2011

   25%    August     , 2015

3. Expiration of Stock Appreciation Right Installment. Each Stock Appreciation
Right Installment will expire on the earlier of (a) the applicable Expiration
Date, as noted in paragraph 1 above and (b) if the Grantee’s employment with the
Company terminates for any reason prior to the applicable Expiration Date, the
applicable date determined from the following table:

 

    

Reason for Termination

of Employment

  

Date Each Installment to Expire

    

(i)

   death of employee    Twelve months thereafter   

(ii)

   total and permanent disability of employee (as defined in Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended)    Twelve months thereafter   

(iii)

   termination of employment for any other reason    Ninety days thereafter   

Military or sick leave will not be deemed a termination of employment provided
that it does not exceed the longer of 90 days or the period during which the
absent Grantee’s reemployment rights are guaranteed by statute or by contract.

4. Methods and Timing of Exercise. A Stock Appreciation Right Installment will
be exercisable only by a written notice in form specifying the number of shares
to be exercised, an example of which is attached as Exhibit A. In order to
exercise a Stock Appreciation Right Installment, Grantee must execute a Notice
of Exercise and hand-deliver such executed Notice of Exercise on the same day of
execution to the Chief Financial Officer. Such date will be the “Exercise Date”
and the Fair Market Value will be determined on such Exercise Date pursuant to
the definition in the Plan. Grantee cannot exercise a Stock Appreciation Right
Installment except during an open trading period for directors, officers and
certain other employees designated under the Stock Trading Policy adopted by the
Board.

5. Payments Upon Exercise. Upon the exercise of a Stock Appreciation Right, a
Grantee shall be entitled to receive an amount in cash equal to the excess of
the fair market value of one share over the Exercise Price per share specified
in the related Stock Appreciation Right Grant, multiplied by the number of Stock
Appreciation Rights exercised. Payment will be made within fifteen (15) business
days of any exercise.

 

2



--------------------------------------------------------------------------------

6. Change in Control. Immediately prior to the effective date of a Change in
Control, all portions of the Stock Appreciation Right that are unvested shall
automatically vest and shall become immediately exercisable. Any Stock
Appreciation Right accelerated in connection with a Change in Control shall
remain fully exercisable until the expiration or sooner termination of the Stock
Appreciation Right.

7. Expiration of Unvested Stock Appreciation Right. If the Grantee’s employment
with the Company terminates for any reason and any portion of the Stock
Appreciation Right is unvested, such unvested portion shall expire immediately
upon the termination of employment and Grantee shall have no further rights to
or interest in such unvested portion.

8. Compliance with Laws. The obligations of the Company to deliver the
appreciation value upon exercise of a Stock Appreciation Right Installment are
subject to all applicable laws, rules, and regulations, including all applicable
federal and state securities and tax laws, and the obtaining of all such
approvals by government agencies as may be deemed necessary or appropriate by
the Board or the relevant committee of the Board. If so required by the Board or
such committee, nothing shall be delivered upon the exercise of a Stock
Appreciation Right Installment until the Grantee has given the requested
documents or written statements.

9. General. The Grantee may not transfer, assign, or encumber any of his or her
rights under this Agreement without the prior written consent of the Company,
and any attempt to do so will be void. This Agreement will be governed by and
interpreted and construed in accordance with the internal laws of the State of
Delaware (without reference to principles of conflicts or choice of law). The
captions of the sections of this Agreement are for reference only and will not
affect the interpretation or construction of this Agreement. This Agreement will
bind and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, devisees, and legal representatives.

IN WITNESS WHEREOF, the Company and the Grantee have executed and delivered this
Agreement as of             , 2007.

 

            LeCROY CORPORATION

 

    By:  

 

Grantee       Sean O’Connor       Chief Financial Officer

 

3